EXHIBIT 10.46

AMSOUTH BANCORPORATION

MANAGEMENT INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSES

 

1.1 By this document AmSouth Bancorporation (further referenced as “AmSouth” or
the “Corporation”) restates, effective for Plan Years beginning on or after
January 1, 2004, the AmSouth Bancorporation Management Incentive Plan (the
“Plan”).

 

1.2 The purposes of the Plan are:

 

  A. To optimize AmSouth’s profitability and growth consistent with its goals
and objectives;

 

  B. To optimize retention of a highly competent senior and middle management
group by providing Participants short-term incentive compensation, which, when
combined with base salary, long-term incentive compensation, and benefits, is
fully competitive with other Peer Banks;

 

  C. To pay incentive awards within the Plan that correlate well with the
relative contributions made by Participants;

 

  D. To encourage accountability on the part of Participants by connecting the
major portion of the incentives paid to the performance of the organizational
units for which the Participants are responsible; and,

 

  E. To encourage teamwork and involvement on the part of Participants by
connecting a portion of the incentives paid to the performance of the larger
unit of which they are a part, or for which they provide support.

ARTICLE II

CERTAIN DEFINITIONS

 

2.10 “Award” means the cash payment determined under this Plan to be due to a
Participant as a result of performance during a Plan Year, which shall be paid,
or the payment of which may be deferred, as provided in this Plan. However, the
Chief Executive Officer may determine that the Awards to be paid hereunder be
reduced and an amount comparable to the reduction be paid to the Participant
under another AmSouth compensation plan. Such payments shall be subject to the
terms of the plan under which they are paid and they shall not be deemed to be
paid hereunder.

 

2.11 “Award Date” means that date, as soon as practicable after the applicable
performance evaluations are completed, on which awards are paid, or deferred as
the case may be.

 

2.12 “Base Compensation” means the base salary earned by a Participant during a
Plan Year.

 

2.13 “Beneficiary” means the beneficiary named by a Participant in writing filed
with the Human Resources Administration Department of the Corporate Human
Resources Division. If a Participant does not wish to name a Beneficiary, the
Beneficiary under this Plan will be the same as his or her Beneficiary under the
AmSouth Bancorporation Thrift Plan, or any successor thereto, in effect on the
date of the Participant’s death.

 

2.14 “Chief Executive Officer” means the Chief Executive Officer of AmSouth. The
Chief Executive Officer administers and interprets the Plan; any decision made
by the Chief Executive Officer is final and binding on the Participant and the
Participant’s Beneficiary.

 

2.15 “Committee” means the Human Resources Committee of the Board of Directors
of AmSouth Bancorporation, or any successor thereto performing similar
functions.

 

2.16 “An “Officer/Director” is an officer who holds a position as one of the
most senior officers of AmSouth, is a member of the Corporate Management
Committee, and is also a member of the AmSouth Bancorporation Board of
Directors.

 

1



--------------------------------------------------------------------------------

2.17 A “Participant” is an AmSouth officer who is at the senior or middle
management level, who is recommended by a Group, Division or State Head and
approved by the Chief Executive Officer to participate with respect to a
specifically designated Plan Year.

 

2.18 “Peer Banks” are bank holding companies comparable to AmSouth, the asset
sizes of which range from one half to two times the asset size of AmSouth.

 

2.19 “Plan Year” means a calendar year.

 

2.20 A “Senior Executive” is an officer who manages a major group, division or
area and is a member of the Corporate Management Committee, but who is not an
Officer/Director.

ARTICLE III

PARTICIPATION

 

3.1 A Participant will not be qualified to receive an Award for a Plan Year
unless he or she was approved for entry into the Plan by the Chief Executive
Officer and is still working for AmSouth on the Award Date for the Plan Year.
However, retirement, death, disability or an approved leave of absence will not
disqualify a Participant; rather, a prorated payment will be approved by the
Chief Executive Officer based on the time worked during the Plan Year, and made
to the Participant or to his or her Beneficiary, as the case may be. If a
Participant leaves AmSouth’s employ for any other reason, the Chief Executive
Officer has the discretion to approve an Award to him or her of a prorated
payment based on the time worked during the Plan Year.

 

3.2 Participation can be approved by the Chief Executive Officer during a Plan
Year for a new hire or someone transferring into a position qualifying for
participation, as long as the potential Participant is in the position on or
before October 1 of the Plan Year. In these cases, the new Participant would
receive a prorated payment based on the portion of the Plan Year during which he
or she participated.

ARTICLE IV

DETERMINATION OF AWARDS

 

4.1 As a starting point, the most appropriate units of the business for goal
establishment and performance measurement under this Plan will be determined for
each Participant. The business units will essentially be the entire Corporation
or all or some segment of a line delivery unit, a staff support unit, or a line
of business. Each participant will have a “sub-unit” (smaller unit that he or
she directly manages and has accountability for) and a “total unit” (larger unit
that he or she is most directly related to in carrying out his or her
responsibilities). Performance will be determined by the results of the specific
unit managed, (“sub-unit”) and the results of the larger unit (“total unit”) of
which the manager’s unit is a part, or which the manager’s unit supports (total
Corporation, specific line of business, specific geography, etc.). Each of these
units will be assigned a percentage weighting with the two weightings totaling
100%. The appropriate business units for each participant will be weighted with
a major emphasis on accountability, but also with an appropriate degree of
emphasis on teamwork or support. Annual goals and performance criteria will be
established, and results will be assessed to determine a performance rating.

 

4.2 The importance of sound goal setting is critical to the success of this
Plan. The goal setting process will be directly connected to the annual business
plan and resulting budget, and will begin at the top of the Corporation. The
goals of the Corporation will be the goals of the Officer/Directors under the
Executive Incentive Plan (EIP). Goals will then be set for the other
participants in the EIP (Senior Executives) such that their collective goals
will specifically reflect the corporate goals. The EIP participant goals will
then be interpreted further down in the organization to all levels of Plan
Participants with the general intent that the goals for all of the various
levels support or add up to the goals set for each EIP Senior Executive
participant, and thus, for the Corporation. Goal setting for the line delivery
managers will be largely consistent, objective, and numerically or financially
oriented. Goal setting for staff support positions will be as objective as
possible, but also will involve the inclusion of various goals which are
inherently more subjective in nature. In these cases, measurement will be based
on sound judgment supported by as much observation and input as possible. Once
determined, goals will be documented on a “Management Incentive Plan Goal
Setting and Evaluation Form”.

 

2



--------------------------------------------------------------------------------

4.3 Managers of sub-units will be evaluated based on results achieved relative
to goals, and one of the following five general achievement levels will apply
for each goal resulting in a performance rating from 0.0 to 2.0.

 

Performance

Categories

 

Performance

Description

 

Performance

Rating Range

Outstanding   Significantly Exceeded Goals   1.6 – 2.0 More Than Expected  
Exceeded Goals   1.2 – 1.5 Expected   Met Goals   0.9 – 1.1 Needs Improvement  
Fell Short of Goals   0.6 – 0.8 Unacceptable   Significantly Fell Short of Goals
  0.0 – 0.5

 

     Sound judgment will be utilized to determine a performance category and a
performance rating within the corresponding range based on actual results versus
goal. Overall monitoring will be performed on a centralized basis by the Human
Resources Administration Department of the Corporate Human Resources Division to
ensure as much consistency in this area as possible. Performance under the Plan
will be rated at mid-year and at year-end utilizing a “Management Incentive Plan
Goal Setting and Evaluation Form”.

 

4.4 In a similar fashion to the approach utilized for evaluating managers of
sub-units, total units (the larger units that sub-units are a part of or that
sub-units support) will be evaluated at mid-year and at year end by the Chief
Executive Officer with input from the appropriate Senior Executive. Also, the
Corporation, as one of the total units, will be evaluated by the Committee. The
total unit evaluations ranging from 0.0 up to 2.0 will be weighted as
appropriate and combined with the weighted sub-unit rating to calculate the
total overall rating.

 

4.5 A “Base Bonus Opportunity” (BBO) will be set for each Participant as a
percent of Base Compensation by referencing market data on an annual basis. The
BBO will represent the percentage payout associated with the basic achievement
of established goals represented by the overall rating (total unit and
sub-unit). If the sub-unit’s total performance rating is less than 0.6, the
Participant will not receive a payout under the Plan (regardless of what the
total unit’s performance rating is). Assuming that the sub-unit’s total
performance rating is 0.6 or higher, an overall performance rating (sub-unit
plus total unit) ranging from 0.0 – 2.0 will determine the tentative payout
percentage for a Participant. A rating of 1.0 will basically indicate that goals
have been achieved and that 100% of the BBO will be the tentative payout
percentage for a Participant. Overall performance ratings above or below 1.0 can
cause the tentative payout percentage to be as high as 200% of the BBO or as low
as 0% of the BBO. The actual calculation of the tentative payout percentage is
performed by multiplying the BBO by the overall performance rating.

 

4.6 A “special adjustment factor” will be allowed on a limited basis to adjust
the tentative payout percentage up or down by as much as 33% of the BBO in the
case of extraordinary circumstances. Such circumstances could include, but would
not be limited to: (i) positive or negative differences in the performance
environment not contemplated when business unit goals were set; and
(ii) exemplary individual actions. The special adjustment factor, if applicable,
would be a percentage added to or subtracted from the tentative payout
percentage as calculated under Section 4.5 to determine the actual payout
percentage.

 

4.7 The Base Compensation for the Plan Year will be multiplied by the actual
payout percentage to determine the actual cash incentive award earned. The Chief
Executive Officer may determine that the Awards to be paid hereunder be reduced
and an amount comparable to the reduction be paid to the Participant under
another AmSouth compensation plan. The Chief Executive Officer retains the
discretion to direct that no incentive payment be made to a Participant where
documented significant performance problems are determined to exist regardless
what the results of the calculation might otherwise be.

 

3



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF AWARDS

Subject to Section 2.10, unless a Participant has elected to defer receipt of
his or her Award under Article VI, the Award will be paid in the form of a cash
bonus. If the Chief Executive Officer determines that the Award be reduced and
that a comparable amount shall be paid under another AmSouth compensation plan,
the Participant shall be notified in writing of such determination, and the
details of such payment. Awards under another compensation plan shall be subject
to the terms of such plan and shall not be deemed to be paid hereunder.

If a Participant dies prior to the Award Date, the designated Beneficiary will
be paid the amount of the Award in a single cash sum whether or not the
Participant has made an election to defer any part or all of the Award as
provided for in Article VI. All Awards will be paid on an annual basis within 90
days of the end of the Plan Year, and will be net of any required federal, FICA,
state or local tax withholdings.

ARTICLE VI

ELECTIONS

 

6.1 Each Participant whose Base Compensation at the time of the election is
$75,000 or greater may elect to defer his or her cash Award, if any, for the
upcoming year, pursuant to the terms of the AmSouth Bancorporation Deferred
Compensation Plan.

ARTICLE VII

MISCELLANEOUS

 

7.1 AmSouth will not under any circumstances make any payment under this Plan or
under the Management Incentive Award Deferral Agreement to any assignee or
creditor of a Participant or of his or her Beneficiary. Before a Participant
actually receives a payment under this Plan, neither he or she nor a designated
Beneficiary has any right, even in anticipation of receiving a payment, to
assign, pledge, grant a security interest in, transfer or otherwise dispose of
any interest under this Plan or under the Management Incentive Award Deferral
Agreement. Furthermore, a Participant’s rights cannot be assigned or transferred
even by operation of law.

 

7.2 This Plan gives the Participant no right to be retained in AmSouth’s
employment.

 

7.3 The Chief Executive Officer can end or change this Plan at any time.
However, the Chief Executive Officer cannot take away any Award which a
Participant has already been paid or which a Participant has deferred, or any
Award a Participant might receive for the Plan Year in which the Chief Executive
Officer acts.

 

7.4 This Plan is to be governed and interpreted as provided in the laws of the
State of Alabama.

 

7.5 Neither an executive nor any officer or employee of AmSouth Bancorporation
or any of its subsidiaries has any claim or right to be included in the Plan or
to be granted an Award unless and until (i) he or she has become a Participant
for the Plan Year in question and (ii) his or her Award has been made.

 

4